COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                              §

 O. L.,                                            §               No. 08-14-00184-CV

                         Appellant,                §                  Appeal from the

 v.                                                §                 65th District Court

 TEXAS DEPARTMENT OF FAMILY                        §             of El Paso County, Texas
 AND PROTECTIVE SERVICES,
                                                   §              (TC# 2012DCM09529)
                          Appellee.
                                                §
                                              ORDER

          The Court GRANTS D’Anne Asleson’s second request for an extension of time within

which to file the Reporter’s Record until July 21, 2014.          NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

          It is further ORDERED that D’Anne Asleson, Official Court Reporter for the 65th Child

Protection Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same

to this Court on or before July 21, 2014.

          If the Reporter’s Record is not filed with this Court by July 21, 2014, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Reporter’s

Record has not been filed.


          IT IS SO ORDERED this 9th day of July, 2014.

                                                        PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.